Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Theodora Lee McAlister, Appellant                     Appeal from the 276th District Court of
                                                      Marion County, Texas (Tr. Ct. No.
No. 06-14-00068-CR        v.                          F14447). Memorandum Opinion delivered
                                                      by Justice Carter, Chief Justice Morriss and
The State of Texas, Appellee                          Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Theodora Lee McAlister, has adequately indicated her
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JULY 30, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk